DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/20, 6/4/20, 1/22/20, 12/6/19, 9/10/19, 7/30/19, 2/21/19, 2/21/19, 10/2/18, 8/30/18 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-15, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over (TANTSURA, J. et al., "Signaling Maximum SID Depth using Border Gateway Protocol Link-State," IDR Working Group Internet-Draft, 11 January 2016, 5 pages), as disclosed in the IDS, herein Tantsura, and further in view of (TANTSURA, J. et al., "Signaling MSD (Maximum SID Depth) using OSPF," OSPF Working Group Internet-Draft, 9 March 2016, 6 pages), as disclosed in the IDS, herein Chuduri.


As to claim 1, Tantsura teaches a method in a device implementing a network element in a Segment Routing (SR) network (Tatsura, Pg. 2 Introduction, a method by a node in a segment routing network), comprising: 
transmitting, by the network element (Tatsura, Pg. 2 #1, expose MSD of the node or link to a centralized controller), a Type Length Value (TLV) element including a Maximum Segment Identifier Depth (MSD) value (Tatsura, Pg 3 #3, MSD is encoded in TLV), , wherein the MSD value identifies a maximum number of segment identifier (SID) labels that the network element is able to push into packet headers of received packets to enable forwarding of the received packets through the SR network (Tatsura, Pg. 3 #3, the MSD value identified the ability to push MSD size of the node/link, value 0 indicates lack of ability); and 
receiving, from a controller, data for a path to be utilized by the network element for forwarding the received packets through the SR network, wherein the data includes a set of one or more SID labels to be pushed into the received packets associated with the path, and wherein the set of SID labels has fewer than or equal to the MSD value number of SID labels (Tantsura, Pg. 2, Segment routing tunnels are computed by controller and data is received over them, a path with SID label so that is doesn’t a depth more (fewer than) than the link is capable of indicated by MSD), and 
wherein the controller and the network element do not utilize the Path Computation Element Protocol (PCEP) (Tantsura, PCEP is supported for the controller to learn from the node (northbound not southbound)).  

However, Chunduri teaches wherein the TLV element was advertised using an Open Shortest Path First (OSPF) protocol (Chunduri, Abstract and Pg. 3, expose the MSD and TV using OSPF Router).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Tantsura and Chunduri to use OSPF in place of BGP because it would utilize benefits of open shortest path first routing (Chunduri, Abstract).

As to claim 2, the combination of Tantsura and Chunduri teaches wherein the OSPF protocol comprises either OSPF version 2 (OSPFv2) or OSPF version 3 (OSPFv3) (Chunduri, Abstract, OSPFv2 and v3).  

As to claim 3, the combination of Tantsura and Chunduri teaches wherein the TLV element is a node MSD TLV and is carried by either: an OSPFv2 Router Information Opaque Link State Advertisement (LSA; or an OSPFv3 Router Information Opaque LSA (Chunduri, Page3, OSPFv2 and v3 opaque LSA).  

As to claim 4, the combination of Tantsura and Chunduri teaches wherein the TLV element is a link MSD sub-TLV (Tantsura, Pg 3 #4, link MSD in sub TLV) and is carried by either: an OSPFv2 Extended Link Opaque Link State Advertisement (LSA); an OSPFv2 Traffic Engineering (TE) LSA(Chunduri, Page3, OSPFv2 and v3 opaque LSA). 

As to claim 5, the combination of Tantsura and Chunduri teaches further comprising: determining, by the network element, the MSD value as a smallest one of one or more MSD values of one or more line cards (Chunduri, Pg 3 #3, the lowest MSD value supported by the node).  

As to claim 12, Tantsura teaches a method in a controller (Tatsura, Pg. 2 Introduction, a method by a controller in a segment routing network), the method comprising: 
receiving, from a first network element (Tatsura, Pg. 2 #1, expose MSD of the node or link to a centralized controller), a Type Length Value (TLV) element including a Maximum Segment Identifier Depth (MSD) value (Tatsura, Pg 3 #3, MSD is encoded in TLV), wherein the MSD value identifies a maximum number of segment identifier (SID) labels that the first network element is able to push into packet headers of received packets to enable forwarding of the received packets through the SR network (Tatsura, Pg. 3 #3, the MSD value identified the ability to push MSD size of the node/link, value 0 indicates lack of ability); 
determining, based upon the MSD value, a path from the first network element to a second network element (Tantsura, Pg. 2, Segment routing tunnels are computed by controller and data is received over them, a path with SID label so that is doesn’t a depth more (fewer than) than the link is capable of indicated by MSD); and 
sending, to the first network element, data for the path to be utilized by the network element for the forwarding of the received packets through the SR network, wherein the data includes the set of SID labels to be pushed into received packets of the identifiable set of traffic (Tantsura, Pg. 2, Segment routing tunnels are computed by controller and data is received over them, a path with SID label so that is doesn’t a depth more (fewer than) than the link is capable of indicated by MSD), 
wherein the controller and the first network element do not utilize the Path Computation Element Protocol (PCEP) (Tantsura, PCEP is supported for the controller to learn from the node (northbound not southbound)).  
Tantsura does not explicitly teach wherein the TLV element was advertised using an Open Shortest Path First (OSPF) protocol.
However, Chunduri teaches wherein the TLV element was advertised using an Open Shortest Path First (OSPF) protocol (Chunduri, Abstract and Pg. 3, expose the MSD and TV using OSPF Router).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Tantsura and Chunduri to use OSPF in place of BGP because it would utilize benefits of open shortest path first routing (Chunduri, Abstract).

As to claim 13, the combination of Tantsura and Chunduri teaches wherein the OSPF protocol comprises either OSPF version 2 (OSPFv2) or OSPF version 3 (OSPFv3) (Chunduri, Abstract, OSPFv2 and v3).    

As to claim 14, the combination of Tantsura and Chunduri teaches wherein the TLV element is a node MSD TLV and is carried by either: an OSPFv2 Router Information Opaque Link State Advertisement (LSA); or an OSPFv3 Router Information Opaque LSA (Chunduri, Page3, OSPFv2 and v3 opaque LSA).  

As to claim 15, the combination of Tantsura and Chunduri teaches wherein the TLV element is a link MSD sub-TLV and is carried by either: an OSPFv2 Extended Link Opaque Link State Advertisement (LSA); an OSPFv2 Traffic Engineering (TE) LSA; or an OSPVv3 E-Router-LSA (Chunduri, Page3, OSPFv2 and v3 opaque LSA).  

As to claim 22, Tantsura teaches a non-transitory computer-readable storage medium having instructions which, when executed by one or more processors of a device (Tatsura, Pg. 2 Introduction, a device has instructions to perform a method), cause the device to implement a network element to act in a Segment Routing (SR) network and perform operations comprising: transmitting (Tatsura, Pg. 2 #1, expose MSD of the node or link to a centralized controller)a Type Length Value (TLV) element including a Maximum Segment Identifier Depth (MSD) value (Tatsura, Pg 3 #3, MSD is encoded in TLV), wherein the MSD value identifies a maximum number of segment identifier (SID) labels that the network element is able to push into packet (Tatsura, Pg. 3 #3, the MSD value identified the ability to push MSD size of the node/link, value 0 indicates lack of ability), wherein the data includes a set of one or more SID labels to be pushed into the received packets associated with the path, and wherein the set of SID labels has fewer than or equal to the MSD value number of SID labels (Tantsura, Pg. 2, Segment routing tunnels are computed by controller and data is received over them, a path with SID label so that is doesn’t a depth more (fewer than) than the link is capable of indicated by MSD), and wherein the controller and the network element do not utilize the Path Computation Element Protocol (PCEP) over a southbound interface (Tantsura, PCEP is supported for the controller to learn from the node (northbound not southbound)).  
Tantsura does not explicitly teach wherein the TLV element was advertised using an Open Shortest Path First (OSPF) protocol.
However, Chunduri teaches wherein the TLV element was advertised using an Open Shortest Path First (OSPF) protocol (Chunduri, Abstract and Pg. 3, expose the MSD and TV using OSPF Router).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Tantsura and Chunduri to use OSPF in place of BGP because it would utilize benefits of open shortest path first routing (Chunduri, Abstract).

As to claim 23, the combination of Tantsura and Chunduri teaches wherein the OSPF protocol comprises either OSPF version 2 (OSPFv2) or OSPF version 3 (OSPFv3) (Chunduri, Abstract, OSPFv2 and v3).   

As to claim 24, the combination of Tantsura and Chunduri teaches wherein the TLV element is a node MSD TLV and is carried by either: an OSPFv2 Router Information Opaque Link State Advertisement (LSA); or an OSPFv3 Router Information Opaque LSA (Chunduri, Page3, OSPFv2 and v3 opaque LSA).    

As to claim 25, the combination of Tantsura and Chunduri teaches wherein the TLV element is a link MSD sub-TLV and is carried by either: an OSPFv2 Extended Link Opaque Link State Advertisement (LSA); an OSPFv2 Traffic Engineering (TE) LSA; or an OSPVv3 E-Router-LSA (Chunduri, Page3, OSPFv2 and v3 opaque LSA).  

As to claim 26, the combination of Tantsura and Chunduri teaches wherein the operations further comprise: determining the MSD value as a smallest one of one or more MSD values of one or more line cards of the network element (Chunduri, Pg 3 #3, the lowest MSD value supported by the node).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469